Per Curiam,
The petitions presented to the court below by certain qualified electors of certain election districts in the County of Lackawanna, were in the form prescribed by the 15th section of the Act of July 12, 1913, P. L. 719, and the order of the court of September 30, 1915, directing the ballot boxes to be safely and securely kept by the sheriff until the further order of the court was properly made. The subsequent order of the court made *115October 2, 1915, dismissing the proceedings instituted by tbe petitioners because their petitions had been filed too late — four days after the computation by the county commissioners — was improperly made for nothing in the statute sustains the reason given for dismissing the proceedings.
The said order of October 15, 1915, is reversed, and it is now ordered, adjudged and decreed that the record be remitted, with direction to the court below to hear and determine all matters pertaining to the frauds alleged in the said petitions and to make such decree as right and justice may require.